Opinion filed May 12, 2022




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-22-00103-CR
                                  __________

                              IN RE LUIS ORTIZ


                         Original Mandamus Proceeding


                     MEMORANDUM OPINION
      This proceeding involves a request by Luis Ortiz, Relator, for a nunc pro tunc
judgment reforming Relator’s presentence jail-time credit. Relator filed his motion
for a nunc pro tunc judgment in the convicting court, the 32nd District Court of
Nolan County, Texas, in trial court cause no. 8752. Relator later filed a petition for
writ of mandamus in this court. In his petition, Relator first asks that we issue
mandamus to require the trial court to rule on his motion for a nunc pro tunc
judgment. He next asks that we issue mandamus to require the trial court to grant
Appellant’s motion. We conditionally grant, in part, Relator’s petition for writ of
mandamus—only as to the first request.
      After Relator filed his petition in this court, we requested that the respondent,
the Honorable Judge Glen Harrison, file a response. Judge Harrison promptly did
so, explaining the reasons why he could not, without more information or a
reporter’s record, declare that the time credited to Relator on the June 3, 1998
judgment of conviction for murder was inaccurate. Judge Harrison, however, has
not actually ruled on Relator’s motion for a nunc pro tunc judgment.
      To be entitled to mandamus relief, a relator must show (1) that he has no
adequate remedy at law for obtaining the relief he seeks and (2) that he has a clear
right to the relief he seeks. In re Powell, 516 S.W.3d 488, 494–95 (Tex. Crim. App.
2017); see also In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex.
2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig.
proceeding). When the relief sought involves an act of a court, the relator must
demonstrate that the act is ministerial, rather than judicial. Powell, 516 S.W.3d at
495. A trial court has a ministerial duty to rule on a properly filed motion within a
reasonable time after the motion has been submitted to the court. In re Ramos, 598
S.W.3d 472, 473 (Tex. App.—Houston [14th Dist.] 2020, orig. proceeding).
Thereafter, if the trial court fails to rule, mandamus may issue to compel the trial
court to enter a ruling on the motion. Id.
      Here, Relator seeks, in part, to compel the trial court to rule on Relator’s
motion for a nunc pro tunc judgment. Judge Harrison has a ministerial duty to rule
on Relator’s motion for a nunc pro tunc judgment. See id. at 474. Thus, Relator
seeks to compel a ministerial act, rather than a discretionary act, and he has no
adequate remedy by appeal from the trial court’s failure to rule.
      Therefore, we conditionally grant in part Relator’s petition for writ of
mandamus. The Honorable Judge Glen Harrison is directed to enter a ruling on




                                             2
Relator’s Motion Nunc Pro Tunc. A writ of mandamus will issue only if Judge
Harrison fails to enter a ruling by May 23, 2022.


                                                    PER CURIAM


May 12, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         3